Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “and whether the measured outdoor temperature and humidity and the measured indoor temperature and humidity are equal to or greater than a set temperature and a set humidity” renders the claim indefinite because the “whether” clause is never resolved, i.e. “whether…are greater than or equal to…is determined
Regarding claim 1, “(hereinafter, referred to as a “set condition”), “(hereinafter, referred to as “indoor air”)”, “(hereinafter, referred to as “outdoor air”)”, “(hereinafter, referred to as a “condenser-type desiccant heat exchanger”)”, “(hereinafter, referred to as an “evaporator-type desiccant heat exchanger”)”, “(hereinafter, referred to as a “first flow rate”)”, “(hereinafter, referred to as “a second flow rate”)” each render the claim indefinite because they redefine a term already presented in the claims, rendering it unclear if the new designation imparts any implicit limitations on the previously defined structure.
Regarding claim 3, the terminology in parentheses renders the claim indefinite because of the same reasons as in claim 1, see above.
Regarding claim 3, “the condense-type desiccant heat exchanger” lacks sufficient antecedent bases in the claims. It should read --the condenser-type desiccant heat exchanger--.
Regarding claim 5, “a plurality of dampers composed of a plurality of shutter plates” renders the claim indefinite because it is unclear if each damper is composed of a plurality of shutter plates or if the limitation can be met by each damper comprising a single shuttle plate, where the plurality of shuttle plates collectively composes the plurality of dampers.
Regarding claim 7, the recitation of “the outdoor suction damper and the outdoor discharge damper” in the second common passage and also recited for the first common passage render the claim indefinite because they lack concrete antecedent basis in the claims. A plurality of dampers are present in the claims, but their specific positions have no antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US20090230202A1).
Regarding claim 1
a determination step in which outdoor temperature and humidity and indoor temperature and humidity are measured and whether the temperature and humidity are equal to or greater than a set temperature and a set humidity (¶96-98, the measurements are taken and a dehumidification amount is calculated, i.e. the outdoor temperature and humidity are above the target humidity and target temperature, as are the indoor humidity and temperature, because the system dehumidifies and cools the air to reach the set humidity and set temperature).
Per MPEP 2111.04, II, because the drying operation is only triggered when outdoor temperature and humidity and the indoor temperature and humidity hit the set temperature and the set humidity, the steps thereof and any sub-methods that rely on its execution are not required by the broadest reasonable interpretation of the claim. The contingent condition need not arise and therefore the contingent limitations are not included in the broadest reasonable interpretation of the claim.
Regarding claim 2, the limitations are ultimately contingent on the drying operation and are not required under the broadest reasonable interpretation of the claim.
Regarding claim 3, the limitations are ultimately contingent on the drying operation and are not required under the broadest reasonable interpretation of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US20090230202A1) in view of Fujita (US20160146479A1).
Regarding claim 1, Matsui teaches a control method of a ventilation apparatus, the method comprising:
a determination step in which outdoor temperature and humidity and indoor temperature and humidity are measured and whether the temperature and humidity are equal to or greater than a set temperature and a set humidity (¶96-98, the measurements are taken and a dehumidification amount is calculated, i.e. the outdoor temperature and humidity are above the target humidity and target temperature, as are the indoor humidity and temperature, because the system dehumidifies and cools the air to reach the set humidity and set temperature); and
a drying operation step in which, when the outdoor temperature and humidity and the indoor temperature and humidity, measured in the determination step, reach the set temperature and the set humidity, a first desiccant heat exchanger and a second heat exchanger operate in a dry mode, wherein the first desiccant heat exchanger is provided, through which indoor space air or outdoor space 
a heat exchanger control step in which refrigerant is switched from a compressor to be supplied, so that one desiccant heat exchanger needed to be dried out of the first desiccant heat exchanger and the second desiccant heat exchanger acts as a condenser while the other desiccant heat exchanger not needed to be dried acts as an evaporator (Figure 2A, 51 acts as a condenser, see 54 which switches compressor flow to create this state in 51 and consequently, 52 acts as an evaporator, ¶79).
Matsui does not explicitly recite the common passages or the flow rate control step of claim 1.
However, Fujita discloses wherein the first and second heat exchangers are in such claimed first and second common passages (see, for example, Figure 2, 101-102) and wherein the drying step comprises a flow rate control step which is performed simultaneously with the heat exchanger control step, and in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a compact passage with common passages for the heat exchangers and to include a flow rate control step in the drying operation step in Matsui in order to provide a more compact system which provides efficient operation through the correct matching of reaction kinetics.
Regarding claim 2, Matsui as modified teaches all of the limitations of claim 1, wherein the heat exchanger control step
is a step in which refrigerant discharged from the compressor is supplied first to the condenser-type desiccant heat exchanger using a refrigerant switching valve (Figure 2A, 54 and 51, ¶79).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US20090230202A1) in view of Fujita (US20160146479A1) as applied to claim 1, further in view of Sakai (US20150300665A1).
Regarding claim 5, Matsui as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 5.
However, Sakai discloses controlling flow and consequently flow rate via dampers in the compact unit containing the common passages and the heat exchangers (Figures 7A-8B) in order to allow switching between various humidification and dehumidification states (Figures 5-6), wherein the rotation amount of the plurality of dampers composed of a plurality of shutter plates (Figures 7A-8B, 41-48) each damper having a shutter plate, thereby a plurality of shutter plates composes the plurality of dampers) which rotates about a horizontal axes relative to a plurality of chambers provided to suction indoor air or outdoor air into the first common passage and the second common passage or discharge the indoor air or the outdoor air to the first common passage and the second common passage (Figures 7A-8B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a damper system in Matsui in order to provide a simple, efficient solution to the problem of properly routing air through the compact package.
Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/SCHYLER S SANKS/     Examiner, Art Unit 3763